DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 January 2022 has been entered.

Status of Claims
Claims 1-17, 20-25, 27, and 28 are pending; claims 1-15 remain withdrawn; claims 16, 20, 21, and 24 have been amended; claims 18, 19, and 26 have been 

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 26 January 2022 has been acknowledged and considered by the Examiner. 

Response to Arguments
Applicant’s arguments dated 13 January 2022, referred to herein as “the Arguments,” have been fully considered but are not persuasive or moot in view of the new grounds of rejection necessitated by Applicant’s amendments to the claims.
Applicant has amended the independent claim to further recite contacting the outer skin surface of the neck of a patient, applying an alternating current at or near the vagus nerve, and modulating the alternating current to generate an electric field at or near the vagus nerve.  The Examiner has addressed the amended limitations in the updated text below. 
Applicant argues that, “as discussed in the last response, there is no description in Huston, or any of the patents incorporated into Huston, of contacting an outer skin surface of a patient with one or more electrodes and applying an alternative to the one or more electrodes and through the outer skin surface of the patient to generate an electric field at, or near, a vagus nerve within the patient, as recited in claim 16” (p. 7 of the Arguments).  Other than the specific limitation of an alternating current, the Examiner respectfully disagrees and directs Applicant to Huston’s paragraph [0023], 
Applicant argues that “Palermo does not describe: (1) contacting an outer skin surface of a neck of a patient with one or more electrodes; (2) applying an alternating current transcutaneously to a vagus nerve within the patient; or (3) modulating the alternating current to generate an electric field at, or near, the vagus nerve that is sufficient to inhibit inflammation and increase an anti-inflammatory competence of cytokines in the patient and treat the autoimmune disease or disorder, as now recited in claim 16” (p. 7 of the Arguments).  The Examiner respectfully directs Applicant to Palermo’s figures 3C-3E and paragraph [0145], which describes the use of electrodes positioned on the skin surface of the neck of a patient.  The Examiner also respectfully submits that the Huston reference describes the above limitations, with the exception of the alternating current, as described above.  
Applicant argues that “Huston provides no motivation for those of skill in the art to attempt to stimulate the vagus nerve transcutaneously” (p. 8 of the Arguments).  The Examiner respectfully disagrees and directs applicant to Huston’s paragraph [0023], which states, in the relevant section, “the vagus nerve can also be stimulated using a 
Applicant argues that “there is no suggestion in Palermo that the vagus nerve could, or should be stimulated transcutaneously by passing an alternating current through the neck of the patient” (p. 8 of the Arguments).  The Examiner respectfully submits that Huston suggests transcutaneously stimulating the vagus nerve, and the Examiner has addressed the amended limitation of the alternating current in the updated text below.

Claim Objections
Claim 17 is objected to because of the following informality.  
Claim 17, line 4: Applicant is advised to add a period at the end of the claim
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16, 17, 20, 24, 25, 27, and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Palermo et al. (US 2008/0208287 A1) in view of Huston et al. (US 2006/0178703 A1) and Katims (US Patent No. 4,503,863).
Regarding claim 16, Palermo describes a method of treating an autoimmune disease or disorder in a patient ([0006], [0079]) comprising
contacting an outer skin surface of a neck of a patient with one or more electrodes ([0099], [0134], [0145])
applying a current to the one or more electrodes and transcutaneously through the outer skin surface of the neck of the patient at or near a selected nerve within the patient ([0073] - [0074])
modulating the current to generate an electric field sufficient to inhibit inflammation in the patient and treat the autoimmune disease or disorder ([0079] describes that the neurological disorder to be treated refers to inflammation and inflammatory myopathies, [0086] describes wherein treatment includes “preventing, ameliorating, suppressing, or alleviating” a symptom of the neurological disorder; the Examiner respectfully submits that “preventing, ameliorating, suppressing, or alleviating” are analogous to “inhibit[ing]”)
Regarding claim 16, Palermo does not explicitly disclose applying an alternating current to the electrodes and modulating the alternating current to generate an electric field that is sufficient to increase an anti-inflammatory competence of cytokines in the patient.  
Regarding the electrical impulse being sufficient to increase an anti-inflammatory competence of cytokines in the patient, Huston also describes a method of treating an autoimmune disease or disorder in a patient ([0004], [0067]), including modulating a current to generate an electric field ([0022] - [0023]) sufficient to increase an anti-inflammatory competence of cytokines in the patient (Abstract, [0010]).  As Huston is also directed towards treating an autoimmune disease or disorder in a patient and is in 
Regarding the use of an alternating current, Katims also describes methods of transcutaneous stimulation (col 1:13-15), including the vagus nerve (col 4: 25-30), and the use of an alternating current (claim 1).  As Katims is also directed towards using transcutaneous stimulation and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate an alternating current, as described by Katims, when using the method described by Palermo, as doing so advantageously allows the resulting method to use a current that is known to elicit a given response from a patient (please see Katims, col 12:15-20). 
Regarding claim 17, Palermo further describes wherein the autoimmune disease is multiple sclerosis or Charcot Marie Tooth disease ([0079]), and Huston further describes wherein the autoimmune disease or disorder comprises multiple sclerosis or Guillain-Barre Syndrome ([0067]).
Regarding claim 20, Huston further describes wherein the current increases an activity of an anti- inflammatory cytokine in the patient (please see Examples 1 and 2 as described in [0081] - 0087]).

Regarding claim 25, Huston further describes wherein the pro-inflammatory cytokine is tumor necrosis factor alpha ([0003], [0010)).
Regarding claim 27, Palermo further describes wherein the electrical impulse comprises bursts of pulses (figures 2F-2H, for example) with each burst having a frequency of about 5 Hz to about 100 Hz ([0021]: “wherein the individual electrical pulses are generated at a frequency of between 4 Hz and 200 Hz to selectively generate the relative selective production neurotransmitters and modulators”). Regarding claim 27, neither Palermo nor Huston explicitly disclose “bursts of about 2 to 20 pulses.”  The embodiments provided by Palermo include a number of pulses within each burst (figures 2F-2H), though it is not immediately discernable exactly how many pulses are within each burst. Palermo does, however, describe wherein the stimulation therapy can be varied as necessary in order to best treat the underlying condition ([0124] gives one example of this when stating “preferably, the different burst frequencies are selected so as to selectively generate the production of endorphin, dynorphin, and enkephalin/serotonin during each of the respective sequences, which is believed to have beneficial effects in the treatment of the neurological disorders of the present invention”).  Therefore, the Examiner respectfully submits that Palermo recognizes this parameter as a result-effective variable which achieves a recognized result. As such, the Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art at the time the invention was made to adjust the number of pulses within each burst, for example arriving at a range of 2 to 20 pulses per 
Regarding claim 28, Palermo further describes wherein the pulses each have a duration of about 50 to 100 microseconds ([0102] includes a pulse duration range of 30 to 400 microseconds).  Regarding the specific ranges recited by the claim, the Examiner respectfully submits that, as the claimed ranges lie inside ranges disclosed by the prior art (the claimed range of 50 to 100 microseconds lies inside Palermo’s disclosed range of 30 to 400 microseconds), a prima facie case of obviousness exists (please see MPEP 2144.05).  

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Palermo in view of Huston and Katims, or Palermo in view of Huston and Katims, further in view of Lozano (US 2007/0067002 A1). 
Regarding claim 21, Palermo in view of Huston and Katims suggests the method of claim 16.  Palermo further describes wherein the current is sufficient to stimulate nerve fibers ([0073] - [0074]).  Huston further describes wherein the current is sufficient to stimulate nerve fibers that control or mediate activity of a neurotrophic factor ([0017], stimulation of the vagus nerve, which is known to control or mediate activity of neurotrophic factors). Specifically regarding the limitation of “control or mediate activity of a neurotrophic factor,” the Examiner respectfully submits that this is a property of the .

Claims 22 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Palermo in view of Huston and Katims, further in view of Lozano (US 2007/0067002 A1). 

Regarding claim 23, Lozano further describes wherein the neurotrophic factor is a member of a nerve growth factor superfamily ([0014]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 

Claims 16-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-60 of U.S. Patent No. 8,868,177 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite methods for treating disorders including applying energy transcutaneously through the skin of a patient such that an electrical impulse is generated at or near a target nerve of the patient, wherein the electrical impulse inhibits inflammation and increases the activity of an anti-inflammatory cytokine in order to treat the disorder.  

Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is a written authorization of record in the patent 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM through 5:00PM EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno, can be reached by telephone at 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).  If you would 

/Ankit D Tejani/
Primary Examiner, Art Unit 3792